Exhibit 10.1

THIS AGREEMENT SHALL ONLY CONSTITUTE A BINDING AGREEMENT WHEN

FULLY SIGNED BY ALL PARTIES AND EXCHANGED BETWEEN THEM.

FIRST AMENDMENT OF STRATEGIC COLLABORATION AGREEMENT

This First Amendment of Strategic Collaboration Agreement (this “Amendment”) is
made and effective as of this 15th day of December, 2019 (the “Effective Date”),
and is by and among, on the one hand, WW International, Inc. (formerly known as
Weight Watchers International, Inc.), a Virginia corporation, having an address
at 675 Avenue of the Americas, 6TH Floor, New York, New York 10010 (“WW”); and
Oprah Winfrey, an individual having a mailing address at c/o Harpo, Inc. 1041
North Formosa Avenue, West Hollywood, CA 90046 (“OW”). Each of WW and OW is
referred to herein as a “Party” and, collectively, as the “Parties”.

WHEREAS, WW and OW are parties to that certain Strategic Collaboration Agreement
dated October 18, 2015 (the “Agreement”), among other related agreements, as the
case may be, all on the terms and conditions set forth in greater detail
therein;

WHEREAS, immediately prior hereto or simultaneously herewith, the Parties have
entered into or are entering into that certain Term Sheet for Consulting Stock
Option Award (the “2019 Option Agreement”) and that certain Amendment to Share
Purchase Agreement (collectively, the “Related Agreements”), as the case may be,
all on the terms and conditions set forth in greater detail in the Related
Agreements; and

WHEREAS, WW and OW now desire to modify the terms and conditions of the
Agreement, as more specifically set forth below.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and the Related Agreements, and for other good and valuable
consideration, the exchange and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1.       This Amendment shall become effective as of the Effective Date, but
Paragraphs 2 through 9 will not become operative unless and until the WW
shareholders approve the Option Award (as defined in the 2019 Option Agreement)
on or prior to June 30, 2020. Only in the event that the WW shareholders do not
approve the Option Award, clause (i) in Section 3.2 of the Agreement is hereby
deleted and replaced with the following:

(i) either WW or OW provides the other Party with no less than six (6) months
written notice of its intent not to extend this Agreement for the next Renewal
Term (except for 2020, in which case notice may be provided at any time prior to
July 15, 2020), in which case, this Agreement shall terminate and expire at the
end of the Initial Term or the then-current Renewal Term



--------------------------------------------------------------------------------

2.       Section 1.9 of the Agreement is hereby amended to change the defined
term “Weight Watchers Programs” to “WW Programs” (and any references to such
defined term in the Agreement shall likewise be amended).

3.       Section 3.1 of the Agreement is hereby deleted and replaced with the
following:

3.1    Initial Term. The initial term of this Agreement shall commence upon the
full execution and exchange of this Agreement, and shall continue through
April 17, 2023 (the “Initial Term”), unless sooner terminated as provided
herein.

4.       Section 3.2 of the Agreement is hereby deleted and replaced with the
following:

3.2    Second Term. The second term of this Agreement shall commence on
April 18, 2023 and shall terminate on the earlier of the date of the regularly
scheduled 2025 annual meeting of shareholders of WW or May 31, 2025 (the “Second
Term”). The Initial Term and the Second Term together shall constitute the
“Term.”

5.       Upon commencement of the Second Term, Section 1 of the Agreement shall
be amended to add the following definitions:

 

  a.

1.11 “Board of Directors” means the Board of Directors of WW.

 

  b.

1.12 “Observer” shall have the meaning set forth in Paragraph 2.2.2 below.

6.       Upon commencement of the Second Term, Section 2.1 of the Agreement
shall be deleted in its entirety.

7.       Upon commencement of the Second Term, Section 2.2 of the Agreement
shall be deleted and replaced with the following:

Advisory and Consulting Services.

 

  2.2.1

OW and WW shall collaborate with each other towards the mutual objective of
advancing and promoting the WW Programs and WW, and in connection therewith, OW
shall consult with WW and participate in developing, planning, executing and
enhancing the WW Programs and related initiatives. In connection therewith, OW
shall make available to WW her knowledge, expertise, and abilities in the areas
of corporate management, consumer insights, advertising and marketing, consumer
motivation, and community activation and consult and participate in the design
and planning of creative strategy and the related execution of the consumer
experience in connection with the WW Programs.

 

  2.2.2

Throughout the Second Term of this Agreement, except as otherwise prohibited by
applicable law, WW shall cause OW to be nominated as a director of WW unless

 

2



--------------------------------------------------------------------------------

  and until OW is unwilling or unable to serve as a director. So long as OW
serves as a director of WW, OW may in her discretion designate an individual who
is reasonably acceptable to WW (the “Observer”) to attend meetings of the Board
of Directors and receive copies of all documents distributed to the members of
the Board of Directors in their capacity as directors in connection with any
such meetings; provided that (a) the Observer shall sign a confidentiality
agreement to avoid any breach of confidentiality obligations and (b) if an issue
is to be discussed or otherwise arises at a meeting of the Board of Directors
which, in the reasonable judgment of the Board of Directors cannot be discussed
in the presence of the Observer in order to avoid any breach of fiduciary duties
of any director or preserve attorney-client privilege, then such issue may be
discussed without the Observer being present and may be deleted from any
materials being distributed in connection with any meeting at which such issues
are to be discussed.

 

  2.2.3

To inform her advisory services, OW shall be a member of the WW Programs.

 

  2.2.4

In the event that OW is required to travel in connection with providing the
services under this Agreement, the Parties will discuss and agree upon, in
advance, all travel and accommodations required by OW, and the amount of any
costs or fees, if any, to be borne by WW in connection therewith. Any and all
travel plans, costs, fees and responsibilities shall be only as mutually agreed
between the Parties. For the avoidance of doubt, any such travel obligations,
costs, or fees for the same for OW shall be separate and apart from any such
travel required for participation as a director of the Board of Directors.

 

  2.2.5

Any public statements by OW regarding diet, weight loss or weight management
shall be consistent with the WW Programs.

 

8.

The subtitle and first clause of Section 3.3 of the Agreement is hereby amended
to read as follows:

 

      

No Usage after the Initial Term; Run-Off. Upon expiration or termination of the
Initial Term of this Agreement,

 

9.

Upon commencement of the Second Term, Section 10.6 of the Agreement shall be
amended to delete the following language from the last sentence therein:

 

      

any right relating to OW’s position as a member of the Board of WW shall be
governed and controlled by the Other Agreements and

 

10.

Entire Agreement. This Amendment shall constitute the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes all prior
oral and written understandings and agreements related to the subject matter
hereof; and may be amended only by a writing signed by all Parties and exchanged
between them. Words or terms, which are capitalized under this Amendment and not
defined herein, shall have the same meaning as ascribed to them in the
Agreement. Any discrepancy between this Amendment and the Agreement shall be
governed by this Amendment. To the extent the terms of this Amendment vary from
the terms of the Agreement, the terms of this Amendment shall prevail.

 

3



--------------------------------------------------------------------------------

11.

Governing Law and Jurisdiction. This Amendment and all claims (including without
limitation claims based in contract, statute or tort) arising out of or relating
to this Amendment, its interpretation, validity and enforcement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York applicable to contracts made, and to be performed wholly, in
the State of New York. All disputes between OW, on the one hand, and WW, on the
other, shall be addressed and adjudicated in federal district court for the
Southern District of New York in New York City (New York County) and the Parties
hereby waive any objection either could raise with respect to convenience,
suitability or appropriateness of such forum.

 

12.

General Provisions. Except as expressly modified herein, all other terms,
conditions, covenants and agreements of the Agreement shall remain in full force
and effect. This Amendment may be executed in multiple counterparts, each of
which shall be regarded for all purposes as an original, and such counterparts
shall constitute a single document. The parties may also exchange signatures (in
counterparts) by facsimile or e-mail transmission, which signatures are deemed
to be original, valid and binding (once fully executed and exchanged). If any
provision or any portion of any provision of this Amendment or the application
thereof to any person or entity or circumstance shall be held void, invalid,
illegal or unenforceable to any extent, the remainder of this Amendment and the
application thereof shall not be affected and shall continue in full force and
effect.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

WW INTERNATIONAL, INC.

By:

 

/s/ Mindy Grossman

Name:

 

Mindy Grossman

Title:

 

President and Chief Executive Officer

OPRAH WINFREY

/s/ Oprah Winfrey

Oprah Winfrey

 

5